              Case 3:16-cr-00440-WHA Document 138 Filed 01/22/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6        1301 Clay Street, Suite 340S
          Oakland, California 94612
 7        Telephone: (510) 637-3680
          FAX: (510) 637-3724
 8        michelle.kane3@usdoj.gov
          katherine.wawrzyniak@usdoj.gov
 9 Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,       )                   No. CR 16-00440 WHA
                                     )
15        Plaintiff,                 )                   UNITED STATES’ MOTION IN LIMINE NO.
                                     )                   FOUR TO PRECLUDE REFERENCES TO
16     v.                            )                   EXTRADITION, CONFINEMENT, MENTAL
                                     )                   COMPETENCY AND PUNISHMENT
17   YEVGENIY ALEXANDROVICH NIKULIN, )
                                     )                   Trial: March 9, 2020
18        Defendant.                 )                   Pretrial Conference: February 19, 2020
                                     )                   Time: 1:30 p.m.
19                                   )                   Courtroom No. 12

20

21                                            I. INTRODUCTION
22          The government moves to preclude, as irrelevant and prejudicial, any reference by the defense to
23 the following topics: (1) defendant’s arrest and extradition; (2) defendant’s pretrial confinement; (3) the

24 prior competency proceedings and defendant’s mental condition; and (4) potential punishment. As

25 further explained below, each of these topics is irrelevant under Fed. R. Evid. 401. Moreover,

26 interjecting facts about any of these topics is likely to confuse the issues and mislead the jury. Cf. Fed.

27 R. Evid. 403. Therefore, the government seeks a pretrial ruling that none of these topics may be

28 mentioned at any phase of the trial, including jury selection, opening statements, examination of

     U.S. MIL NO. 4 RE EXTRADITION, ETC. __
     CR 16-00440 WHA
              Case 3:16-cr-00440-WHA Document 138 Filed 01/22/20 Page 2 of 4




 1 witnesses (including defendant’s examination, if he elects to testify), and summation.

 2                                               II. ARGUMENT

 3          A.      Evidence Relating to Extradition, Confinement, Competency Proceedings, and
                    Punishment is Not Relevant Evidence.
 4

 5          Relevant evidence means “evidence having any tendency to make the existence of any fact that

 6 is of consequence to the determination of the action more probable or less probable than it would be

 7 without the evidence.” Fed. R. Evid. 401. Defendant is charged with nine federal offenses for conduct

 8 that occurred in 2012 and 2013. The government’s case will rely heavily on evidence gathered roughly

 9 contemporaneously with the charged hacks. At a basic level, it is difficult to see how facts and evidence
10 related to proceedings in 2018 and 2019—years after the charged conduct—can make the allegations in

11 the Indictment more or less probable.

12          Additionally, the topics the government seeks to preclude relate to legal issues decided by the

13 judge, as opposed to fact issues for the jury. It is black-letter law that a finding of competency is not

14 admissible. 18 U.S.C. § 4241(f) (“A finding by the court that the defendant is mentally competent to

15 stand trial…shall not be admissible as evidence in a trial for the offense charged.”) Likewise, it is well-

16 settled that jurors should decide guilt without reference to punishment. See Rogers v. United States, 422

17 U.S. 35, 40 (1975) (“the jury [has] no sentencing function and should reach its verdict without regard to

18 what sentence might be imposed”). As for extradition and pretrial detention, these are matters governed

19 by different legal standards and committed to the sound discretion of the court. See 18 U.S.C. § 3142;

20 Matter of Extradition of Kraiselburd, 786 F.2d 1395, 1399 (9th Cir. 1986) (discovery in an international

21 extradition hearing is limited and lies within the discretion of the magistrate). In short, defendant should

22 not be allowed to bring up topics that are far afield from the elements of the charged offenses. To do so

23 would waste time and distract from the issues at hand.

24          B.      Admission of Evidence Relating to Extradition, Confinement, Competency
                    Proceedings, and Punishment Is Likely to Cause Unfair Prejudice and Confuse and
25                  Mislead the Jury

26          Even if references to the foregoing topics were somehow relevant, they should be precluded

27 under Fed. R. Evid. 403 because any probative value is substantially outweighed by the danger of unfair

28 prejudice, confusing the issues, and misleading the jury. Courts strive to focus jurors on their chief role

     U.S. MIL NO. 4 RE EXTRADITION, ETC. __
     CR 16-00440 WHA                        2
             Case 3:16-cr-00440-WHA Document 138 Filed 01/22/20 Page 3 of 4




 1 as finders of fact; it is error to put before the jury “any considerations outside the evidence that may

 2 influence them, and lead to a verdict not otherwise possible of attainment.” See United States v. Frank,

 3 956 F.2d 872, 879 (9th Cir. 1991) quoting Miller v. United States, 37 App. D.C. 138, 143 (1911).

 4      •   Arrest and Extradition. Defendant is a Russian national who was arrested in Prague in October
 5          2016, held in Czech custody, and then extradited to the United States in March 2018. There

 6          were a number of press articles about the arrest and extradition. E.g., Ivana Kottasova,

 7          Suspected Russian hacker extradited to US, faces cyber criminal charges, CNN, Mar. 30, 2018,

 8          https://www.cnn.com/2018/03/30/politics/yevgeniy-nikulin-linkedin-extradition/index.html.

 9          Some articles speculated that the timing of Nikulin’s arrest had to do with his suspected

10          involvement in Russia’s hacking activities related to the 2016 U.S. presidential election. E.g.,

11          Robert Tait, Alleged hacker held in Prague at center of ‘intense’ US-Russia tug of war, THE

12          GUARDIAN, Jan. 27, 2017, https://www.theguardian.com/technology/2017/jan/27/us-russia-

13          hacking-yevgeniy-nikulin-linkedin-dropbox. Nikulin is not charged with any such conduct and

14          the government does not want to interject complex and politically charged issues into this trial.

15          The government does not plan to elicit any testimony about the arrest or extradition and asks that

16          the Court require defense counsel to abide by the same restriction.

17      •   Pretrial Confinement. Defendant has been in pretrial custody awaiting trial in this matter. It is
18          possible that defense counsel might reference this fact directly or indirectly, in an attempt to

19          elicit sympathy for defendant, or imply that he has already been punished. That would be

20          improper, and the government respectfully requests that the Court make clear that custodial

21          status is not to be mentioned.

22      •   Prior Competency Proceedings and Defendant’s Mental Condition. Defense counsel first
23          raised concerns about defendant’s competency to stand trial at a status conference in June 2018.

24          Between August 2018 and May 2019, the parties litigated competency. (See ECF 49, 50, 94.)

25          During the proceedings, defense counsel asserted that defendant suffers from Posttraumatic

26          Chronic Stress Disorder; Psychotic Disorder, Not Otherwise Specified; and Dissociative and

27          Conversion Disorder, Not Otherwise Specified. The Court ultimately found that these diagnoses

28          lacked credibility and held defendant competent to stand trial. (ECF 94.) Defendant has not

     U.S. MIL NO. 4 RE EXTRADITION, ETC. __
     CR 16-00440 WHA                        3
             Case 3:16-cr-00440-WHA Document 138 Filed 01/22/20 Page 4 of 4




 1          notified the government of an intent to introduce evidence of defendant’s mental condition at

 2          trial, as is required under Fed. R. Crim. P. 12.2(b). No psychiatrist or other medical professional

 3          appears on defendant’s witness list. (ECF 134.) Accordingly, there is no reason that any

 4          reference should be made to defendant’s mental disorder. To allude to his condition in any way

 5          would likely mislead the jury.

 6      •   Punishment. Evidence about punishment opens the door to compromise verdicts and confuses
 7          the issues to be decided. See Frank, 956 F.2d at 879. That is why the Model Jury Instructions

 8          for the Ninth Circuit include an explicit instruction that jurors “may not consider punishment in

 9          deciding whether the government has proved its case.” Instr. 7.4. Courts routinely grant

10          motions in limine to preclude any references to punishment, recognizing that if a jury hears

11          anything about the potential negative consequences of a guilty verdict, the “bell” cannot be un-

12          rung or the damage neutralized by a curative instruction. The government respectfully requests

13          such a ruling here.

14                                             III. CONCLUSION

15          For the reasons stated above, the United States respectfully requests that the Court preclude any

16 reference to (1) defendant’s arrest and extradition; (2) defendant’s pretrial confinement; (3) the prior

17 competency proceedings and defendant’s mental condition; and (4) potential punishment.

18 DATED: January 22, 2020                                Respectfully submitted,

19                                                        DAVID L. ANDERSON
                                                          United States Attorney
20

21                                                        /s/
                                                          MICHELLE J. KANE
22                                                        KATHERINE L. WAWRZYNIAK
                                                          Assistant United States Attorneys
23

24

25

26

27

28

     U.S. MIL NO. 4 RE EXTRADITION, ETC. __
     CR 16-00440 WHA                        4
